DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 10 2018 126 790.8, filed on 26 October 2018.

Election/Restrictions
Claims 4 and 9 – 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 31 January 2022.

Claim Objections
Claim 13 is objected to because of the following informalities:  
Regarding Claim 13, in the 5th line, “a variable area flowmeter” should read “the variable area flowmeter”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5, 6, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bussow et al. (US 6079279), in view of Vetter et al. (DE 102013019610). Citations pertaining to Vetter refer to the attached English translation.
Regarding Claim 1, Bussow discloses a variable area flowmeter, in at least Figures 10 and 11, comprising: a float (2); and a display unit (unit on the right side of 1) (Figures 10, 11), wherein the display unit comprises a pointer element (5), wherein the pointer element is connected directly or indirectly to the float such that the pointer element is mechanically deflected by the float during a measuring process (indirectly via magnetism between 3 and 4) (Col 6, lines 46 – 67).
Bussow fails to expressly disclose the display unit comprises at least one bi-stable display, requiring energy supply only in order to modify a displayed representation or to restore the displayed representation.
Vetter teaches a display unit (3) comprises at least one bi-stable display [0008], requiring energy supply only in order to modify a displayed representation or to restore the displayed representation [0008].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Bussow’s flowmeter so that the display unit comprises at least one bi-stable display, requiring energy supply only in order to modify a displayed representation or to restore the displayed representation for the benefit of displaying last measured values in case of failure while being low maintenance with low power consumption, as taught by Bussow [0008, 0009].
Regarding Claim 2, Vetter teaches the at least one bi-stable display is configured as a bi-stable e-paper display or as a bi-stable liquid crystal display (liquid crystals) [0008, 0023].
The combination would have been obvious for the same reasons regarding the rejection of Claim 1 above.
Regarding Claim 3, Bussow discloses the display displays a first representation during operation, wherein the first representation comprises at least one value scale dependent on the measuring range (9), or at least one further process-relevant parameter or an evaluation of the displayed measured values in the form of an evaluation scale, or a limit value or a total flow (Col 6, lines 17 – 20) (Figures 10, 11).
Vetter teaches the bi-stable display displays a first representation during operation, wherein the first representation comprises at least one value scale dependent on the measuring range, or at least one further process-relevant parameter or an evaluation of the displayed measured values in the form of an evaluation scale, or a limit value or a total flow [0012, 0013].
The combination would have been obvious for the same reasons regarding the rejection of Claim 1 above.
Regarding Claim 5, Bussow fails to disclose the variable area flowmeter has an internal control unit, wherein the internal control unit is arranged to restore or at least partially modify the displayed representation of the bi-stable display.
Vetter teaches the device has an internal control unit (control and monitoring system) [0015], wherein the internal control unit is arranged to restore or at least partially modify the displayed representation of the bi-stable display [0010]/
The combination would have been obvious for the same reasons regarding the rejection of Claim 1 above.
Regarding Claim 6, Vetter teaches the internal control unit has a memory unit, wherein a plurality of individual representations of the display unit is stored in the memory unit [0015], wherein the individual representations are preferably based on 
The combination would have been obvious for the same reasons regarding the rejection of Claim 1 above.
Regarding Claim 13, Bussow discloses a method for operating a variable area flowmeter (Figures 10, 11), comprising: wherein a display unit (unit on the right side of 1) (Figures 10, 11) comprises a pointer element (5); and deflecting mechanically the pointer element by a variable area flowmeter during a measuring process (via magnetism), and wherein the pointer element is connected directly or indirectly to a float for the pointer element to be deflected mechanically by the variable area flowmeter during the measuring process (indirectly via magnetism between 3 and 4) (Col 6, lines 46 – 67).
Bussow fails to disclose altering a representation of a bi-stable display of a display unit at least partially, depending on at least one process parameter, by an internal control unit or an external control unit, and wherein the bi-stable display requires energy supply only for changing the representation or for restoring the representation.
Vetter teaches altering a representation of a bi-stable display [0008] of a display unit (3) at least partially, depending on at least one process parameter (numerical value of pressure) [0013], by an internal control unit (control and monitoring system) [0015] or an external control unit, and wherein the bi-stable display requires energy supply only for changing the representation or for restoring the representation [0008].
.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bussow et al. (US 6079279), in view of Vetter et al. (DE 102013019610), in further view of Huang et al. (US 2012/0024054).
Regarding Claim 7, the combination fails to expressly disclose at least one sensor element for measuring at least one further parameter, wherein the at least one sensor element is connected in such a manner to the internal control unit, that, during operation, the measured value of the at least one further parameter is transmitted to the internal control unit, wherein the internal control unit is configured to modify the representation of the at least one bi-stable display at least partially depending on the measured value of the at least one sensor element.
Huang teaches at least one sensor element (sensing thermistor) for measuring at least one further parameter (temperature) [0021], wherein the at least one sensor element is connected in such a manner to an internal control unit (Figure 3) [0021], that, during operation, the measured value of the at least one further parameter is 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant invention by modifying the combination in view of Huang to include at least one sensor element for measuring at least one further parameter, wherein the at least one sensor element is connected in such a manner to the internal control unit, that, during operation, the measured value of the at least one further parameter is transmitted to the internal control unit, wherein the internal control unit is configured to modify the representation of the at least one bi-stable display at least partially depending on the measured value of the at least one sensor element for the benefit of informing the user of the temperature of the fluid flowing through the flow meter, as taught by Huang [0019].

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bussow et al. (US 6079279), in view of Vetter et al. (DE 102013019610), in further view Nakamura et al. (US 2018/0246532).
Regarding Claim 8, the combination fails to expressly disclose the variable area flowmeter is arranged in a bypass configuration, and that the internal control unit is arranged to at least partially modify the displayed representation of the at least one bi- stable display depending on a flow ratio value.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that the variable area flowmeter is arranged in a bypass configuration, and that the internal control unit is arranged to at least partially modify the displayed representation of the at least one bi-stable display depending on a flow ratio value i.e. display the appropriate flow rate according to the flow ratio value for the benefit of utilizing the combination in the semiconductor manufacturing industry, as taught by Nakamura [0011, 0012].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2856